DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

                Limitations of claims 1-21 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “connected, outputs, installed, configured”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
             Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.


          “a communication module”,  “a digital hardware module”, “a second communication module”, “a software module”, “a first communication module” were disclosed in paras. [0012, 0054, 0066- 0073] disclose corresponding structures. (e.g. processor, CPU,  a field programmable array (FPGA), transducer, transmit/receive chain etc ).  
           If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
          If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
        For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Regarding claim 1, it is not clear whether “a first communications protocol” recited in line 12 is part of “multiple communications protocols” recited in line 4-5 or not. It is not clear whether “a second communications protocol” recited in line 14 is part of “multiple communications protocols” recited in line 4-5 or not. Same rejection is applied to claim 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21 of U.S. Patent No.10,784,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 10,784,970.The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1. A node in an acoustic network, the node comprising: a communications module configured to receive or transmit network communications carried at acoustic wavelengths via an acoustic medium, each of the network communications being defined by a communications protocol among multiple communications protocols; and a digital hardware module communicatively coupled to the communications module and defining therein logic blocks having hardware circuitry configured to perform primitive processing functions, sequences of the logic blocks being capable of processing data units in accordance with any of the multiple communications protocols without reconfiguring the logic blocks themselves, the digital hardware module configured to: process a data unit in accordance with a first communications protocol by directing the data unit through a first sequence of logic blocks; and process a subsequent data unit in accordance with a second communications protocol by directing the subsequent data unit through a second sequence of logic blocks.
The patent claim 1 is as follows:
1. A node in an acoustic network, the node comprising: a communications module configured to receive or transmit network communications carried at acoustic wavelengths via an acoustic medium, each of the network communications being defined by a communications protocol among multiple communications protocols; and a gate-level digital hardware module communicatively coupled to the communications module and defining therein logic blocks configured to perform respective primitive processing functions, sequences of the logic blocks being capable of processing data units in accordance with any of the multiple communications protocols on a data unit-by-data unit basis without reconfiguring the logic blocks themselves, the gate-level digital hardware module configured to: process a data unit in accordance with a first communications protocol of the multiple communications protocols by directing the data unit through a first sequence of logic blocks; and process a subsequent data unit in accordance with a second communications protocol of the multiple communications protocols by directing the subsequent data unit through a second of sequence of logic blocks.
The instant application claim 11 is as follows:
11. A method of acoustic communication comprising: - 39 - 3197244.vlDocket No. 5200.2106-005 (INV-17023) receiving or transmitting network communications carried at acoustic wavelengths via an acoustic medium, each of the network communications being defined by a communications protocol among multiple communications protocols; defining in a digital hardware module, logic blocks configured to perform primitive processing functions, sequences of the logic blocks being capable of processing data units in accordance with any of the multiple communications protocols without reconfiguring the logic blocks themselves; processing a data unit in accordance with a first communications protocol by directing the data unit through a first sequence of logic blocks; and processing a subsequent data unit in accordance with a second communications protocol by directing the subsequent data unit through a second of sequence logic blocks.
The patent claim 21 is as follows:
21. A method of acoustic communication comprising: receiving or transmitting network communications carried at acoustic wavelengths via an acoustic medium, each of the network communications being defined by a communications protocol among multiple communications protocols; defining in a gate-level digital hardware module, logic blocks configured to perform respective primitive processing functions, sequences of the logic blocks being capable of processing data units in accordance with any of the multiple communications protocols on a data unit-by-data unit basis without reconfiguring the logic blocks themselves; processing a data unit in accordance with a first communications protocol of the multiple communications protocols by directing the data unit through a first sequence of logic blocks; and processing a subsequent data unit in accordance with a second communications protocol of the multiple communications protocols by directing the subsequent data unit through a second of sequence logic blocks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416